
	

113 HR 4034 IH: WMD Prevention and Preparedness Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4034
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Pascrell (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Foreign Affairs, and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance homeland security by improving efforts to prevent, protect against, respond to, and
			 recover from an attack with a weapon of mass destruction, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the WMD Prevention and Preparedness Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—A National Biodefense Enterprise
					Sec. 101. Special Assistant for Biodefense.
					Sec. 102. National Biodefense Plan.
					Sec. 103. National Biosurveillance Strategy.
					Sec. 104. Comprehensive cross-cutting biodefense budget analysis.
					Title II—Intelligence Matters
					Sec. 201. National Intelligence Strategy for Countering the Threat from Weapons of Mass
			 Destruction.
					Sec. 202. National Intelligence Strategy for Countering Biological Threats.
					Sec. 203. State, local, and tribal defined.
					Title III—Homeland Security Matters
					Sec. 301. Weapons of mass destruction prevention and preparedness.
					
						Title XXI—WEAPONS OF MASS DESTRUCTION PREVENTION AND PREPAREDNESS
						Subtitle A—Prevention 
						Sec. 2101. Weapons of mass destruction intelligence and information sharing.
						Sec. 2102. Risk assessments.
						Sec. 2103. National Export Enforcement Coordination.
						Sec. 2104. Communication of threat information.
						Sec. 2105. Individual and community preparedness for chemical, biological, radiological, and
			 nuclear attacks.
						Subtitle B—Protection
						Sec. 2121. Detection of biological attacks.
						Sec. 2122. Rapid biological threat detection and identification at ports of entry.
						Sec. 2123. Evaluating detection technology.
						Sec. 2124. Domestic implementation of the Global Nuclear Detection Architecture.
						Subtitle C—Response
						Sec. 2131. First responder guidance concerning chemical, biological, radiological, and nuclear
			 attacks.
						Sec. 2132. Integrated plume modeling for collective response.
						Sec. 2133. Establishment of the system assessment and validation for emergency responders (SAVER)
			 program.
						Sec. 2134. Payment for laboratory response services.
						Sec. 2135. Bioforensics capabilities.
						Sec. 2136. Metropolitan Medical Response System Program.
						Subtitle D—Recovery
						Sec. 2141. Identifying and addressing gaps in recovery capabilities.
						Sec. 2142. Recovery from a chemical, biological, radiological, and nuclear attack or incident.
						Sec. 2143. Exercises.
					Sec. 302. Enhancing laboratory biosecurity.
					Sec. 303. Definitions.
					Sec. 304. Dual-use terrorist risks from synthetic biology.
					Sec. 305. Dissemination of information analyzed by the Department to State, local, tribal, and
			 private entities with responsibilities relating to homeland security.
					Title IV—Public Health Matters
					Sec. 401. Sense of Congress regarding Federal coordination on medical countermeasures.
					Sec. 402. National Medical Countermeasure Dispensing Strategy.
					
						Sec. 319F–5. National Medical Countermeasure Dispensing Strategy.
					Sec. 403. National pre-event vaccination and antimicrobial dispensing policy review.
					Sec. 404. Management of short shelf life vaccine and antimicrobial stockpiles.
					Sec. 405. Material threat determinations reviews.
					Sec. 406. Background checks.
					Sec. 407. State, local, and tribal defined.
					Title V—Foreign Relations Matters
					Sec. 501. International engagement to enhance biodefense and laboratory biosecurity.
					Sec. 502. International collaboration and information sharing relating to biosecurity.
					Sec. 503. Interagency task force on best practices for global biopreparedness.
					Sec. 504. Biological and Toxin Weapons Convention.
			2.DefinitionsIn this Act:
			(1)The term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and any committee of the
			 House of Representatives or the Senate having legislative jurisdiction
			 under the rules of the House of Representatives or Senate, respectively,
			 over the matter concerned.
			(2)The term Intelligence Community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
			(3)The term national biosecurity and biodefense stakeholders means officials from the Federal, State, local, and tribal authorities and individuals and other
			 persons from the private sector who are involved in efforts to prevent,
			 protect against, respond to, and recover from a biological attack or other
			 phenomena that may have serious health consequences for the United States,
			 including wide-scale fatalities or infectious disease outbreaks.
			IA National Biodefense Enterprise
			101.Special Assistant for Biodefense
				(a)In generalThe President shall assign a member of the National Security Council to serve as Special Assistant
			 to the President for Biodefense, who shall—
					(1)serve as the principal advisor to the President regarding coordination of Federal biodefense policy
			 including prevention, protection, response, and recovery from biological
			 attacks or other phenomena that may have serious health consequences for
			 the United States, including wide-scale fatalities or infectious disease
			 outbreaks;
					(2)identify gaps, duplication, and other inefficiencies in existing biodefense activities and the
			 actions necessary to overcome these obstacles;
					(3)lead the development of a coordinated National Biodefense Plan, in accordance with section 102;
					(4)lead the development of a coordinated National Biosurveillance Strategy, in accordance with section
			 103;
					(5)lead the development of a coordinated national research and development strategy and implementation
			 plan for microbial forensics, the latter to be updated not less than once
			 every 4 years;
					(6)oversee, in coordination with the Director of the Office of Management and Budget, the development
			 of a comprehensive cross-cutting biodefense budget analysis to inform
			 prioritization of resources and ensure that biodefense challenges are
			 adequately addressed, in accordance with section 104; and
					(7)conduct ongoing oversight and evaluation of implementation of Federal biodefense activities by
			 relevant Government departments and agencies.
					(b)Access by congressThe appointment of the Special Assistant to the President for Biodefense shall not be construed as
			 affecting access by Congress or committees of either House of Congress to
			 information, documents, and studies in the possession of, or conducted by
			 or at the direction of, the Special Assistant.
				102.National Biodefense PlanThe Special Assistant to the President for Biodefense shall submit to the President a National
			 Biodefense Plan that—
				(1)defines the scope and purpose of a national biodefense capability;
				(2)identifies biological risks to the Nation to be addressed by the Plan, consistent with section 2102
			 of the Homeland Security Act of 2002, as amended by this Act;
				(3)delineates activities and tasks to be performed, including prevention, protection, response, and
			 recovery activities, to address the risks identified under paragraph (2);
				(4)defines research and development needs for improving the capacity for threat awareness and
			 prevention, protection, response, and recovery;
				(5)identifies biodefense assets, interdependencies, capability gaps, and gaps in the integration of
			 capabilities;
				(6)provides goals, activities, milestones, and performance measures;
				(7)identifies resource and investment needs;
				(8)defines organizational roles, responsibilities, and coordination of Federal, State, local, and
			 tribal authorities (as those terms are defined in the Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.)) with respect to the activities and
			 tasks delineated in paragraph (3);
				(9)integrates and supports the strategies outlined in Presidential Policy Directives 2 and 8 and
			 Homeland Security Presidential Directives 5, 9, 10, 18, 21, and their
			 successors, the National Biosurveillance Strategy published under section
			 103 of this Act, the National Medical Countermeasure Dispensing Strategy
			 developed under section 319F–5 of the Public Health Service Act, as
			 amended by this Act, and other strategy documents as appropriate;
				(10)is consistent with the National Response Framework as published by the Secretary of Homeland
			 Security in May 2013, and any successors thereof;
				(11)incorporates input from Federal, State, local, and tribal stakeholders;
				(12)provides planning guidance to biosecurity and biodefense stakeholders, including leveraging of
			 existing guidance; and
				(13)shall be submitted to the President and the Congress within 18 months after the date of the
			 enactment of this Act, and updated as necessary.
				103.National Biosurveillance Strategy
				(a)Strategy for biosurveillanceThe Special Assistant to the President for Biodefense shall publish a National Biosurveillance
			 Strategy that shall—
					(1)identify the purpose and scope of a nationally integrated biosurveillance capability;
					(2)establish goals, objectives, priorities, milestones, and performance measures to guide the
			 development of such capability;
					(3)define and prioritize costs, benefits, and resource and investment needs, with particular attention
			 to leveraging existing resources;
					(4)delineate Federal, State, local, tribal, and private roles and responsibilities; and
					(5)describe how the Strategy is integrated with related national strategies.
					(b)Matters for considerationIn developing the strategy required under subsection (a), the Special Assistant shall take into
			 consideration—
					(1)the state of biosurveillance domestically and internationally;
					(2)material threat assessments and determinations developed by the Secretary of Homeland Security in
			 accordance with the Project BioShield Act of 2004 (Public Law 108–276) and
			 the amendments made by that Act;
					(3)risk assessments consistent with section 2102 of the Homeland Security Act of 2002, as amended by
			 this Act;
					(4)reports on global trends produced by the Office of the Director of National Intelligence regarding
			 the biological threat;
					(5)Intelligence Community needs as articulated in relevant intelligence strategies;
					(6)information available in biosurveillance systems and changes to information technology including
			 systems used commercially to allow for the incorporation and integration
			 of this information; and
					(7)costs associated with establishing and maintaining the necessary infrastructure to integrate
			 biosurveillance systems.
					(c)Implementation planIn addition to the strategy required under subsection (a), the Special Assistant shall publish an
			 implementation plan for such strategy that includes benchmarks for
			 measuring the success of the Strategy. The implementation plan shall—
					(1)include a plan for advancing situational awareness of biological threats, by rapid detection and
			 dissemination of biosurveillance information in real time, and through
			 other means;
					(2)include a plan for fostering information sharing among national biosecurity and biodefense
			 stakeholders—
						(A)to identify potential threats, reduce vulnerabilities, and improve collective response activities
			 to, and investigations of, suspected biological attacks;
						(B)that addresses the type of information to be shared and how it will be shared; and
						(C)that identifies critical sensitivities to be protected; and
						(3)include a plan for enhancing the capability of the Federal Government to rapidly identify,
			 characterize, localize, and track a biological event of national concern
			 by integrating and analyzing data relating to human health, animal, plant,
			 food, and environmental monitoring systems (both national and
			 international).
					(d)Deadline; submission; updatesThe Special Assistant shall—
					(1)publish the strategy, and submit it to the appropriate congressional committees, by not later than
			 1 year after the date of enactment of this Act; and
					(2)publish an implementation plan for such strategy not later than 2 years after the date of enactment
			 of this Act, and update the implementation plan at least once every 4
			 years.
					104.Comprehensive cross-cutting biodefense budget analysis
				(a)In generalIn order to enhance strategic planning, eliminate redundancies, identify capability gaps, and
			 provide for greater transparency, the Special Assistant to the President
			 for Biodefense, in coordination with the Director of the Office of
			 Management and Budget, shall transmit to the appropriate congressional
			 committees, concurrent with the submission of the President’s annual
			 budget to the Congress, a comprehensive cross-cutting biodefense budget
			 analysis that delineates and integrates the biodefense expenditure
			 requests for the departments and agencies headed by the officials listed
			 in subsection (c).
				(b)Contents
					(1)In generalThe comprehensive cross-cutting biodefense budget analysis shall provide a detailed, separate
			 analysis, by budget function, by department or agency, and by initiative
			 area (as determined by the Administration), for the prior fiscal year, the
			 current fiscal year, and the fiscal years for which the budget is
			 submitted, identifying the amounts of gross and net appropriations or
			 obligational authority and outlays that contribute to biodefense, with
			 separate displays for mandatory and discretionary amounts, including—
						(A)summaries of the total amount of such appropriations or obligational authority and outlays
			 requested for biodefense;
						(B)an estimate of the current service levels of biodefense spending; and
						(C)an indication of how the Federal activities or accounts covered by the analysis support the
			 activities delineated in the National Biodefense Plan under section
			 102(2).
						(2)Account-level amountsWith respect to subparagraphs (A) through (C) of paragraph  (1), amounts shall be provided by
			 account for each program, project, and activity.
					(c)Coordination
					(1)Submission to special assistantEach official listed in paragraph (2) shall, by not later than 30 days before submitting the annual
			 appropriations request for the agency under section 1108 of title 31,
			 United States Code, submit to the Special Assistant—
						(A)the proposed appropriations request; and
						(B)a progress report on how the department or agency under the official’s authority agency has met the
			 responsibilities of the official under the National Biodefense Plan under
			 section 102.
						(2)Covered officialThe officials referred to in paragraph (1) are—
						(A)the Secretary of Agriculture;
						(B)the Secretary of Commerce;
						(C)the Secretary of Defense;
						(D)the Secretary of Energy;
						(E)the Secretary of Health and Human Services;
						(F)the Secretary of Homeland Security;
						(G)the Secretary of State;
						(H)the Secretary of Veterans Affairs;
						(I)the Attorney General;
						(J)the Administrator of the Environmental Protection Agency;
						(K)the Director of the National Science Foundation;
						(L)the Postmaster General of the United States; and
						(M)heads of other Federal departments and agencies as considered appropriate by the Special Assistant.
						(d)Consultation with CongressPeriodically, but at least annually, the Special Assistant for Biodefense shall consult with the
			 Committee on Homeland Security of the House of Representatives, the
			 Committee on Homeland Security and Governmental Affairs of the Senate, the
			 Budget Committees of the House of Representatives and the Senate, the
			 Appropriations Committees of the House of Representatives and the Senate,
			 and the Congressional Budget Office.
				IIIntelligence Matters
			201.National Intelligence Strategy for Countering the Threat from Weapons of Mass Destruction
				(a)Strategy
					(1)DevelopmentThe Director of National Intelligence, in consultation with the Secretary of Homeland Security and
			 the heads of other appropriate Federal departments and agencies, shall
			 develop and implement—
						(A)a strategy designed to improve the capabilities of the United States to collect, analyze, and
			 disseminate intelligence related to weapons of mass destruction; and
						(B)a plan to implement such strategy.
						(2)TitleThe strategy required under paragraph (1) shall be known as the National Intelligence Strategy for Countering the Threat from Weapons of Mass Destruction.
					(b)ContentsThe strategy required under subsection (a) shall—
					(1)identify and address core capabilities needed for successful intelligence collection on weapons of
			 mass destruction;
					(2)include methods for the recruitment, training, and retention of a workforce with expertise in the
			 collection, analysis, and dissemination of intelligence related to all
			 types of weapons of mass destruction and science and technology related to
			 weapons of mass destruction, as well as expertise in science and
			 technology relating to risks posed by weapons of mass destruction; and
					(3)include methods for information sharing and collaboration, as appropriate, with non-Federal
			 national biosecurity and biodefense stakeholders.
					(c)Implementation planThe plan for implementing the strategy required under subsection (a) shall include—
					(1)actions necessary to increase the effectiveness and efficiency of the sharing of intelligence on
			 weapons of mass destruction throughout the Intelligence Community and with
			 other Federal partners, including a description of statutory, regulatory,
			 policy, technical, security, or other barriers that impede such sharing,
			 and, as appropriate, the development of uniform standards across the
			 Intelligence Community for such sharing;
					(2)methods to disseminate intelligence products to national biosecurity and biodefense stakeholders in
			 classified and unclassified formats to increase the effectiveness and
			 efficiency of the sharing of information;
					(3)actions necessary to provide open-source intelligence relating to weapons of mass destruction to—
						(A)appropriate Federal departments and agencies;
						(B)State, local, and tribal authorities; and
						(C)private entities;
						(4)specific objectives to be accomplished, with corresponding schedule, for each year of the 5-year
			 period that begins on the date on which the strategy is submitted to the
			 appropriate congressional committees under subsection (e) and tasks to
			 accomplish such objectives, including—
						(A)a list prioritizing such objectives and such tasks; and
						(B)a schedule for meeting such objectives and carrying out such tasks;
						(5)assignments of roles and responsibilities to elements of the Intelligence Community to implement
			 the strategy; and
					(6)a schedule for assessment of the effectiveness and efficiency of the strategy, including metrics,
			 and a description of the components of the assessment.
					(d)CoordinationThe Director of National Intelligence shall coordinate with State, local, and tribal government
			 authorities, the private sector, and nongovernmental organizations in the
			 development of the National Intelligence Strategy for Countering the
			 Threat from Weapons of Mass Destruction.
				(e)Deadline for SubmissionNot later than 6 months after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the appropriate congressional committees the
			 strategy and plan required under subsection (a). The submission shall be
			 in unclassified form but with a classified annex, as appropriate.
				(f)UpdatesThe Director of National Intelligence shall update the implementation plan at least once every 4
			 years.
				202.National Intelligence Strategy for Countering Biological Threats
				(a)Strategy
					(1)DevelopmentThe Director of National Intelligence, in consultation with the Secretary of Homeland Security, the
			 Secretary of Health and Human Services, the Secretary of Agriculture, the
			 Special Assistant to the President for Biodefense, and the heads of other
			 appropriate Federal departments and agencies, shall develop and implement
			 a strategy and a plan for implementing the strategy that is integrated
			 into the National Intelligence Strategy for Countering the Threat from
			 Weapons of Mass Destruction, as required under this title.
					(2)TitleThe strategy required under paragraph (1) shall be known as the National Intelligence Strategy for Countering Biological Threats.
					(b)ContentsThe strategy required under subsection (a) shall—
					(1)identify and address target capabilities needed for successful intelligence collection on
			 biological threats;
					(2)include a plan for establishing in the Intelligence Community a cadre of collectors and analysts in
			 all relevant agencies in the Intelligence Community that are familiar with
			 biological threats, biological science, and biotechnology, including—
						(A)biological scientists;
						(B)biotechnologists; and
						(C)experts with knowledge of the current state of technologies that could be used to develop a weapon
			 of mass destruction;
						(3)include a plan for defining the functions, capabilities, and gaps in the Intelligence Community
			 workforce with respect to assessing the biological threat;
					(4)include methods for collaboration—
						(A)with non-Intelligence Community technical experts within Federal departments and agencies; and
						(B)as appropriate, with individuals with expertise described in paragraph (2) who are not employed by
			 the Federal Government, in particular with State and local biodefense
			 stakeholders;
						(5)include a plan for defining, integrating, focusing, and enhancing existing capabilities in the
			 Intelligence Community dedicated to current and strategic biological
			 threats; and
					(6)include a plan for ensuring the prioritization and sustained commitment of intelligence personnel
			 and resources to address biological threats.
					(c)Implementation planThe implementation plan for the strategy required under subsection (a) shall—
					(1)include actions necessary to increase the effectiveness and efficiency of the sharing of
			 intelligence throughout the Intelligence Community on biological weapons
			 and organisms that could be used for biological terrorism, including a
			 description of statutory, regulatory, policy, technical, security, or
			 other barriers that prevent such sharing, and, as appropriate, the
			 development of uniform standards across the Intelligence Community for
			 such sharing;
					(2)address strategic and tactical human intelligence, measurement and signature intelligence,
			 technical intelligence, medical intelligence, and open-source intelligence
			 activities necessary to implement the strategy;
					(3)identify specific objectives to be accomplished during each year of the 5-year period that begins
			 on the date on which the strategy is submitted to the appropriate
			 congressional committees under subsection (d) and tasks to accomplish such
			 objectives, including—
						(A)a list prioritizing such objectives and such tasks; and
						(B)a schedule for meeting such objectives and carrying out such tasks;
						(4)assign roles and responsibilities to elements of the Intelligence Community to implement the
			 strategy;
					(5)a schedule for assessment of the effectiveness and efficiency of the strategy, including metrics;
			 and
					(6)a schedule for evaluating on a regular basis the efforts of the Intelligence Community and progress
			 on understanding and countering biological threats.
					(d)ReportNot later than 1 year after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the appropriate congressional committees the
			 strategy and plan required under subsection (a). The report shall be in
			 unclassified form but with a classified annex, as appropriate.
				(e)UpdatesThe Director of National Intelligence shall update the implementation plan at least once every 4
			 years.
				203.State, local, and tribal definedIn this title, the term State, local, and tribal has the same meaning that term has in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).
			IIIHomeland Security Matters
			301.Weapons of mass destruction prevention and preparedness
				(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following new title:
					
						XXIWEAPONS OF MASS DESTRUCTION PREVENTION AND PREPAREDNESS
							APrevention 
								2101.Weapons of mass destruction intelligence and information sharing
									(a)In generalThe Office of Intelligence and Analysis of the Department shall—
										(1)conduct intelligence and information sharing activities consistent with the National Intelligence
			 Strategy for Countering the Threat from Weapons of Mass Destruction under
			 section 201 of the WMD Prevention and Preparedness Act of 2014 and the National Intelligence Strategy for Countering Biological Threats under section 202 of that
			 Act;
										(2)support homeland security-focused intelligence analysis of terrorist actors, their claims, and
			 their plans to conduct attacks involving chemical, biological,
			 radiological, and nuclear materials against the Nation;
										(3)support homeland security-focused intelligence analysis of global infectious disease, public
			 health, food, agricultural, and veterinary issues;
										(4)support homeland security-focused risk analysis and risk assessments of the homeland security
			 hazards described in paragraphs (2) and (3), by providing relevant
			 quantitative and nonquantitative threat information;
										(5)leverage existing and emerging homeland security capabilities and structures, including fusion
			 centers established pursuant to section 210A, to enhance prevention,
			 protection, response, and recovery efforts with respect to a chemical,
			 biological, radiological, or nuclear attack;
										(6)share information and provide tailored analytical support on these threats to State, local, and
			 tribal authorities as well as other national biosecurity and biodefense
			 stakeholders; and
										(7)perform other responsibilities, as assigned by the Secretary.
										(b)CoordinationWhere appropriate, the Office of Intelligence and Analysis shall coordinate with other relevant
			 Department components, others in the Intelligence Community, including the
			 National Counter Proliferation Center, and other Federal, State, local,
			 and tribal authorities, including officials from high-threat areas, and
			 enable such entities to provide recommendations on optimal information
			 sharing mechanisms, including expeditious sharing of classified
			 information, and on how they can provide information to the Department.
									(c)Report
										(1)In generalNot later than 1 year after the date of the enactment of this section and annually thereafter, the
			 Secretary shall report to the appropriate congressional committees on—
											(A)the intelligence and information sharing activities under subsection (a) and of all relevant
			 entities within the Department to counter the threat from weapons of mass
			 destruction; and
											(B)the Department’s activities in accordance with relevant intelligence strategies, including the
			 National Intelligence Strategy for Countering the Threat from Weapons of
			 Mass Destruction and the National Intelligence Strategy for Countering
			 Biological Threats.
											(2)Assessment of implementationThe report shall include—
											(A)a description of methods established to assess progress of the Office of Intelligence and Analysis
			 in implementing this section; and
											(B)such assessment.
											2102.Risk assessments
									(a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall, in
			 coordination with relevant Department components and other appropriate
			 Federal departments and agencies—
										(1)produce and update periodically a terrorism risk assessment of chemical, biological, radiological,
			 and nuclear threats; and
										(2)produce and update periodically an integrated terrorism risk assessment that assesses all of those
			 threats and compares them against one another according to their relative
			 risk.
										(b)Methodology
										(1)In generalThe Secretary shall—
											(A)convene an interagency task force of relevant subject matter experts to assess the proposed
			 methodology to be used for assessments required under subsection (a), and
			 to provide recommendations to the Secretary as to the adequacy of such
			 methodology;
											(B)conduct sensitivity analysis on each assessment to identify and prioritize research activities to
			 close knowledge gaps; and
											(C)consider the evolving threat from an intelligent adversary.
											(2)Inclusion in assessmentEach assessment under subsection (a) shall include a description of the methodology used for the
			 assessment.
										(c)UsageThe assessments required under subsection (a) shall be used to inform and guide risk management
			 decisions, including—
										(1)the threat assessments and determinations by the Secretary regarding agents and toxins pursuant to
			 section 319F–2 of the Public Health Service Act;
										(2)allocation of resources for research and development for chemical, biological, radiological, and
			 nuclear attack prevention, protection, response, and recovery;
										(3)prioritization of medical countermeasure research, development, acquisition, and distribution
			 activities and other national strategic biodefense research;
										(4)tailored risk assessments and risk mitigation studies, as appropriate, on topics such as
			 radiological materials security or the economic risks of a biological
			 attack; and
										(5)other homeland security activities as determined appropriate by the Secretary and the heads of
			 other agencies.
										(d)Input and sharingThe Secretary shall, for each assessment required under subsection (a)—
										(1)seek input from national biosecurity and biodefense stakeholders, and other Federal, State, local,
			 and tribal officials involved in efforts to prevent, protect, respond to,
			 and recover from chemical, biological, radiological, and nuclear threats;
										(2)ensure that written procedures are in place to guide the interagency development of the
			 assessments, including for input, review, and implementation purposes,
			 among relevant Federal partners;
										(3)share the risk assessments with Federal, State, local and tribal officials with appropriate
			 security clearances and a need for the information in the classified
			 version; and
										(4)to the maximum extent practicable, make available an unclassified version for Federal, State,
			 local, and tribal officials involved in prevention and preparedness for
			 chemical, biological, radiological, and nuclear events.
										(e)Written proceduresThe Secretary shall establish written procedures for appropriate usage of the assessments required
			 under subsection (a), including—
										(1)a description of the types of departmental activities for which the assessments should be
			 considered;
										(2)the extent to which the findings of the assessments should play a role in such activities;
										(3)the point in planning processes at which the assessments should be considered; and
										(4)how users can access expertise within the Department to aid in interpretation of the results of the
			 assessments.
										2103.National Export Enforcement Coordination
									(a)EstablishmentThere shall be maintained in the Department the Export Enforcement Coordination Center, with
			 capability for national export enforcement coordination that is managed by
			 the Secretary and coordinates the export enforcement activities among the
			 Department, the Department of Agriculture, the Department of Commerce, the
			 Department of Defense, the Department of Energy, the Department of
			 Justice, the Department of State, the Department of the Treasury, the
			 Intelligence Community, and other Federal agencies as appropriate.
									(b)ResponsibilitiesThe Center shall—
										(1)enhance Federal coordination for law enforcement counterproliferation investigations, including
			 coordination and deconfliction with intelligence counterproliferation
			 activities;
										(2)address licensing inquiries, reviews, requests, checks, and verifications; and
										(3)conduct outreach and provide training to the export trade community.
										2104.Communication of threat information
									(a)FindingsCongress finds the following:
										(1)The Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 recommended that the Federal Government should practice greater openness of public information so that citizens
			 better understand the threat and the risk this threat poses to them.
										(2)There are unique challenges for community preparedness for attacks from weapons of mass
			 destruction.
										(b)Communications plan
										(1)In generalThe Administrator of the Federal Emergency Management Agency shall develop a communications plan
			 designed to provide information to the public related to preventing,
			 preparing for, responding to, and recovering from chemical, biological,
			 radiological, and nuclear attacks.
										(2)ConsultationAs appropriate, the Administrator of the Federal Emergency Management Agency shall consult with
			 State, local, and tribal authorities and coordinate with other Federal
			 departments and agencies in developing the communications plans under
			 paragraph (1).
										(3)Pre-scripted messages and message templates
											(A)In generalThe Administrator of the Federal Emergency Management Agency shall develop and disseminate, through
			 an alerts and warnings system, pre-scripted messages and message templates
			 for State, local, and tribal authorities so that those authorities can
			 quickly and rapidly disseminate critical information to the public in
			 anticipation of, during, or in the immediate aftermath of a chemical,
			 biological, radiological, and nuclear attack, and to be included in the
			 Department of Homeland Security’s lessons learned information sharing
			 system.
											(B)Development and designThe pre-scripted messages or message templates shall—
												(i)be developed in consultation with State, local, and tribal authorities and in coordination with
			 other appropriate Federal departments and agencies;
												(ii)be designed to provide accurate, essential, and appropriate information and instructions to the
			 population directly affected by an incident, including information
			 regarding an evacuation, sheltering in place, hospital surge operations,
			 health, and safety;
												(iii)be designed to provide accurate, essential, and appropriate information and instructions to
			 children and other special needs populations within the population
			 directly affected by an incident;
												(iv)be designed to provide accurate, essential, and appropriate information and instructions to
			 emergency response providers and medical personnel responding to an
			 incident; and
												(v)include direction for the coordination of Federal, State, local, and tribal communications teams.
												(C)Communications formatsThe Administrator shall develop pre-scripted messages or message templates under this paragraph in
			 multiple formats to ensure delivery—
												(i)in cases where the usual communications infrastructure is unusable;
												(ii)to individuals with disabilities or other special needs and individuals with limited English
			 proficiency; and
												(iii)to educational and childcare facilities, including daycare centers, grade schools, universities,
			 hospitals, and elderly care facilities.
												(D)Dissemination and technical assistanceThe Administrator shall ensure that all pre-scripted messages and message templates developed under
			 this paragraph are made available to State, local, and tribal authorities
			 so that those authorities may incorporate them, as appropriate, into their
			 emergency plans. The Administrator shall also make available relevant
			 technical assistance to those authorities to support communications
			 planning.
											(E)ExercisesTo ensure that the pre-scripted messages or message templates developed under this paragraph can be
			 effectively utilized in a disaster or incident, the Administrator shall
			 incorporate Federal, State, local, and tribal communications teams that
			 deliver such pre-scripted messages or message templates into exercises,
			 including those conducted under the National Exercise Program.
											(4)ReportNot later than 1 year after the date of the enactment of this subsection, the Administrator of the
			 Federal Emergency Management Agency shall submit to the appropriate
			 congressional committees the communications plans required to be developed
			 under this subsection, including pre-scripted messages or message
			 templates developed in conjunction with the plans and a description of the
			 means that will be used to deliver these messages during such incidents.
										(c)Terrorism threat awareness
										(1)Terrorism threat awarenessThe Secretary, in coordination with the Attorney General and heads of appropriate Federal agencies,
			 shall for purposes of preparedness and collective response to terrorism
			 and for other purposes—
											(A)ensure that homeland security information concerning terrorist threats is provided to State, local,
			 and tribal authorities and the public within the United States, as
			 appropriate; and
											(B)establish a process to optimize opportunities for qualified heads of State, local, and tribal
			 government entities to obtain appropriate security clearances so that they
			 may receive classified threat information when appropriate.
											(2)Threat bulletins
											(A)In generalConsistent with the requirements of paragraph (1), the Secretary shall, on a timely basis, prepare
			 unclassified threat bulletins on chemical, biological, radiological, and
			 nuclear threats.
											(B)RequirementsEach assessment required under subparagraph (A) shall—
												(i)include guidance to the public for preventing and responding to acts of terrorism arising from such
			 threats; and
												(ii)be made available on the Internet Web site of the Department and other publicly accessible Internet
			 Web sites, communication systems, and information networks.
												(3)Guidance to State, local, and tribal authoritiesThe Secretary, using information provided by the terrorism risk assessments under section 2102 and
			 material threat assessments and determinations under the Project BioShield
			 Act of 2004 (Public Law 108–276) and the amendments made by that Act—
											(A)shall provide to State, local, and tribal authorities written guidance on communicating
			 terrorism-related threats and risks to the public within their
			 jurisdictions; and
											(B)shall identify and articulate the governmental rationale for identifying particular communities as
			 being at heightened risk of exploitation.
											(4)Use of existing resourcesThe Secretary shall use Internet Web sites, communication systems, and information networks in
			 operation on the date of an assessment under this subsection, and shall
			 coordinate with other heads of Federal departments and agencies to provide
			 information through existing channels to satisfy the requirements of
			 paragraph (2)(B)(ii). The Secretary shall provide guidance on how State,
			 local, tribal, and private entities can partner with public television
			 stations to disseminate information provided by the Department and shall
			 provide information on best practices on disseminating information to
			 residents of local communities, including leveraging public television
			 stations.
										2105.Individual and community preparedness for chemical, biological, radiological, and nuclear attacks
									(a)In generalThe Secretary, acting through the Administrator for the Federal Emergency Management Agency, shall
			 assist State, local, and tribal authorities in improving and promoting
			 individual and community preparedness and collective response to terrorist
			 attacks involving chemical, biological, radiological, and nuclear
			 materials against the United States by—
										(1)developing guidance and checklists of recommended actions for individual and community prevention
			 and preparedness efforts and disseminating such guidance and checklists to
			 communities and individuals;
										(2)updating new and existing guidance and checklists as appropriate;
										(3)disseminating to communities and individuals the guidance developed under section 2131, as
			 appropriate;
										(4)providing information and training materials in support of individual and community preparedness
			 efforts;
										(5)conducting individual and community preparedness outreach efforts; and
										(6)such other actions as the Secretary determines appropriate.
										(b)CoordinationThe Secretary shall coordinate with Federal departments and agencies and with private sector and
			 nongovernmental organizations to promote individual and community
			 preparedness and collective response to terrorist attacks involving
			 chemical, biological, radiological, and nuclear materials against the
			 United States.
									(c)Best practicesIn compiling guidance for individual and community preparedness in order to carry out subsection
			 (a)(4), the Secretary shall give due regard to best practices based on the
			 experience of other agencies and countries and the expertise of academic
			 institutions and nongovernmental organizations.
									BProtection
								2121.Detection of biological attacks
									(a)ProgramThe Secretary shall carry out a program to detect a biological attack or event that poses a high
			 risk to homeland security. Through such program, the Secretary shall—
										(1)deploy detection capabilities to areas, based on high risks identified by Department assessments,
			 to indicate the presence of biological agents;
										(2)consider multiple deployment strategies including surge capability;
										(3)provide information to participating laboratories and programs for their use in monitoring public
			 health, and biological material or other data from those detectors to
			 participating laboratories and programs for testing and evaluation;
										(4)regularly communicate with, and provide information about the presence of biological agents to,
			 appropriate Federal, State, and local agencies responsible for public
			 health, law enforcement, and emergency services, in a manner that ensures
			 transparency with the governments served by such personnel;
										(5)provide advanced planning tools, concepts of operations (including alarm resolution protocols and
			 response guidance), standard operating procedures, and training exercises
			 (including in collaboration with relevant national level exercises) for
			 collective response to and recovery from biological attacks; and
										(6)provide technical assistance to jurisdictions hosting the program to improve their ability to
			 respond to a detected pathogen.
										(b)Program requirementsUnder the program required under subsection (a), the Secretary shall—
										(1)enter into memoranda of agreement or interagency agreements under the Economy Act of 1933 (31
			 U.S.C. 1535 et seq.) with the Director of the Centers for Disease Control
			 and Prevention and the Administrator of the Environmental Protection
			 Agency, and the heads of other Federal departments and agencies, setting
			 forth roles and responsibilities, including with respect to validating
			 performance and developing testing protocols for participating
			 laboratories and coordination with appropriate State, local, and tribal
			 agencies;
										(2)establish criteria for determining whether plans for biological detector capabilities and coverage
			 sufficiently protect the United States population, and make such
			 determinations on an annual basis;
										(3)acting through the Under Secretary for Science and Technology, and in consultation with the
			 Director of the Centers for Disease Control and Prevention, implement a
			 process for establishing assay performance standards and evaluation for
			 equivalency for biological threat assays, that—
											(A)evaluates biological threat detection assays, their protocols for use, and their associated
			 response algorithms for confirmation of biological threat agents, taking
			 performance measures and concepts of operation into consideration;
											(B)develops interagency peer-reviewed assay performance and equivalency standards based on the
			 findings of the evaluation under subparagraph (A);
											(C)requires implementation of the standards developed under subparagraph (B) for all Department
			 biological detection programs;
											(D)promotes use of such standards among all other Federal biological detection programs and makes them
			 available to the private sector and other end-users as appropriate; and
											(E)is updated as necessary;
											(4)prior to obligating funds to acquire biodetection systems for purposes of operational testing and
			 evaluation, require—
											(A)a determination of the sensitivity and specificity of the currently deployed biodetection system;
											(B)an assessment of the sensitivity and specificity of the next generation biodetection system or
			 systems under consideration for acquisition and whether it meets
			 established operational requirements;
											(C)provision of all raw data to the Science and Technology Directorate to enable the Under Secretary
			 to—
												(i)conduct a trade-off study comparing the results of subparagraphs (A) and (B); and
												(ii)perform a technical readiness assessment in accordance with section 308(b); and
												(D)that the findings under subparagraph (C) inform the cost-benefit analysis under paragraph (5)(A)
			 and any Departmental acquisition review board decision regarding the
			 biodetection system or systems under consideration; and
											(5)prior to acquiring and deploying biodetection technology, require—
											(A)a cost-benefit analysis, including an analysis of alternatives, that shall be informed by the
			 terrorism risk assessments under section 2102;
											(B)operational testing and evaluation;
											(C)operational assessment by the end users of the technology; and
											(D)the Department, other relevant executive agencies, and local jurisdictions intended to host the
			 systems to agree on concepts of operations for resolving alarms.
											(c)Contract authorityThe Secretary may enter into contracts with participating laboratories and programs for—
										(1)the provision of laboratory services or other biosurveillance activities as appropriate for
			 purposes of this section on a fee-for-service basis or on a prepayment or
			 other similar basis; and
										(2)administrative and other costs related to hosting program personnel and equipment in these
			 laboratories or programs.
										(d)DefinitionsIn this section:
										(1)The term participating laboratory means a laboratory that has been accepted as a member of the Laboratory Response Network for
			 Biological Terrorism that—
											(A)is fully equipped to detect and respond quickly to acts of biological terrorism;
											(B)provides biocontainment and microbiological analysis in support of the Department and relevant law
			 enforcement agencies with responsibilities for investigating biological
			 incidents; and
											(C)supports assay evaluation, research and development.
											(2)The term assay means any scientific test that is designed to detect the presence of a biological threat agent
			 that is of a type selected under criteria established by the Secretary.
										2122.Rapid biological threat detection and identification at ports of entry
									(a)In generalThe Secretary of Homeland Security shall require the Under Secretary for Science and Technology, in
			 consultation with the heads of other relevant operational components of
			 the Department of Homeland Security, to assess whether the development of
			 technological screening capabilities for biological agents, pandemic
			 influenza, and other infectious diseases should be undertaken by the
			 Directorate of Science and Technology to support entry and exit screening
			 at ports of entry and for other homeland security purposes.
									(b)Development of methodsIf the Under Secretary determines that the development of such screening capabilities should be
			 undertaken, the Secretary shall, to the extent possible, initiate
			 development of safe and effective methods to—
										(1)rapidly screen incoming persons at ports of entry for biological agents, pandemic influenza, and
			 other infectious diseases; and
										(2)obtain results of such screening near the point of entry.
										2123.Evaluating detection technologyTo inform the purchase of detection technology, the Secretary, in coordination with the Director of
			 the National Institute of Standards and Technology, may carry out a
			 program to—
									(1)establish near-term minimum performance metrics to support public safety actionable activities,
			 based to the greatest extent practicable on voluntary consensus standards,
			 to evaluate the effectiveness of detection technology for high-priority
			 biological agents and toxins and high-priority chemical agents;
									(2)establish a process for voluntary testing and evaluation of technology by an accredited laboratory
			 to demonstrate conformance to such consensus standards, or performance
			 metrics if standards do not exist, for the effective detection of
			 high-priority biological agents and toxins and high-priority chemical
			 agents, including incentivization for the program through potential cost
			 sharing with technology manufacturers and for SAFETY Act certification or
			 placement on the authorized equipment list, or both; and
									(3)with permission from the detection technology manufacturer, make available to Federal departments
			 and agencies, State, territorial, local, and tribal entities, and the
			 private sector the results of detection system testing and evaluation
			 under paragraph (2).
									2124.Domestic implementation of the Global Nuclear Detection Architecture
									(a)Securing the citiesThe Director of the Domestic Nuclear Detection Office shall establish and maintain a multilayered
			 system of detection technologies, programs, and guidelines designed to
			 enhance the Nation’s ability to detect and prevent a radiological or
			 nuclear attack in high-risk United States cities, as determined by the
			 Secretary.
									(b)Surge capabilitiesThe Director shall develop a surge capability for radiological and nuclear detection systems that
			 can be deployed within the United States rapidly in response to actionable
			 intelligence or warnings, and includes procurement of appropriate
			 technology, training, and exercises.
									(c)IntegrationThe programs under subsections (a) and (b) shall be integrated into the Global Nuclear Detection
			 Architecture and shall inform architecture studies, technology gaps, and
			 research activities of the Domestic Nuclear Detection Office.
									CResponse
								2131.First responder guidance concerning chemical, biological, radiological, and nuclear attacks
									(a)Establishment of voluntary guidanceNot later than 1 year after the date of the enactment of this section, the Secretary, in
			 coordination with the Secretary of Health and Human Services, the
			 Secretary of Agriculture, the Administrator of the Environmental
			 Protection Agency, the Attorney General, and the heads of other Federal
			 departments and agencies, as appropriate, shall—
										(1)develop for police, fire, emergency medical services, emergency management, and medical and public
			 health personnel, voluntary guidance for responding to a release of
			 chemical, biological, radiological, and nuclear material;
										(2)make such guidance available to State, local, and tribal authorities, including primary and
			 secondary schools and other educational institutions, nongovernmental
			 organizations, the private sector, and the public; and
										(3)in developing the guidance under paragraph (1)—
											(A)review the experiences of other countries and the expertise of academic institutions and
			 nongovernmental organizations; and
											(B)consider the unique needs of children and other vulnerable populations.
											(b)ContentsThe guidance developed under subsection (a)(1) shall be voluntary, risk-based guidance that shall
			 include—
										(1)protective action guidance for ensuring the security, health, and safety of emergency response
			 providers and their families and household contacts;
										(2)specific information regarding the effects of the chemical, biological, radiological, or nuclear
			 material on those exposed to the agent; and
										(3)best practices for emergency response providers to effectively diagnose, handle, and otherwise
			 manage individuals affected by an incident involving chemical, biological,
			 radiological, or nuclear material.
										(c)Review and revision of guidanceThe Secretary shall—
										(1)review the guidance developed under subsection (a)(1) at least once every 2 years;
										(2)make revisions to the guidance as appropriate; and
										(3)make any revised guidance available to State, local, and tribal authorities, nongovernmental
			 organizations, the private sector, and the public.
										(d)Procedures for developing and revising guidanceIn carrying out the requirements of this section, the Secretary shall establish procedures to—
										(1)enable members of the first responder and first provider community to submit recommendations of
			 areas in which guidance is needed and could be developed under subsection
			 (a)(1);
										(2)determine which entities should be consulted in developing or revising the guidance;
										(3)prioritize, on a regular basis, guidance that should be developed or revised; and
										(4)develop and disseminate the guidance in accordance with the prioritization under paragraph (3).
										2132.Integrated plume modeling for collective response
									(a)Development
										(1)In generalThe Secretary shall acquire, use, and disseminate the best available integrated plume models to
			 enable rapid response activities following a chemical, biological,
			 nuclear, or radiological attack or event.
										(2)ScopeThe Secretary shall—
											(A)identify Federal, State, and local needs regarding plume models and ensure the rapid development
			 and distribution of integrated plume models that meet those needs to
			 appropriate officials of the Federal Government and State, local, and
			 tribal authorities to enable immediate response to a chemical, biological,
			 radiological, or nuclear attack or event;
											(B)establish mechanisms for dissemination by appropriate emergency response officials of the
			 integrated plume models described in paragraph (1) to nongovernmental
			 organizations and the public to enable appropriate collective response
			 activities;
											(C)ensure that guidance and training in how to appropriately use such models are provided; and
											(D)ensure that lessons learned from assessing the development and dissemination of integrated plume
			 models during exercises administered by the Department are put into the
			 lessons learned information sharing system maintained by the Department.
											(b)DefinitionsFor purposes of this section:
										(1)The term plume model means the assessment of the location and prediction of the spread of agents following a chemical,
			 biological, radiological, or nuclear attack or event.
										(2)The term integrated plume model means a plume model that integrates protective action guidance and other information as the
			 Secretary determines appropriate.
										2133.Establishment of the system assessment and validation for emergency responders (SAVER) programThe Secretary shall carry out a program for system assessment and validation of emergency response
			 equipment at the Department, to be known as the SAVER Program. The Secretary shall ensure that such program—
									(1)conducts objective, impartial, practitioner-relevant, and operationally oriented assessments and
			 validations of commercial emergency responder equipment and systems,
			 including hand-held detectors for chemical, biological, radiological, and
			 nuclear agents;
									(2)prioritizes such evaluation based on the technical results obtained from the program established
			 under section 2123, if available;
									(3)is supported by a network of scientists who, in coordination with subject matter experts, perform
			 the assessment and validation activities using strict scientific and
			 testing protocols;
									(4)provides results along with other relevant equipment information to the emergency response provider
			 community in an operationally useful form;
									(5)provides information on equipment that falls within the categories listed in the Department’s
			 authorized equipment list;
									(6)provides information that enables decisionmakers and responders to better select, procure, use,
			 and maintain emergency responder equipment; and
									(7)shares such information nationally with the emergency response provider community.
									2134.Payment for laboratory response servicesIn carrying out their functions, responsibilities, authorities, and duties to counter biological
			 terrorism, the Secretary, the Attorney General, and the heads of other
			 participating Federal agencies are authorized, subject to the availability
			 of appropriations, to enter into contracts with laboratories that comprise
			 the Laboratory Response Network for Biological Terrorism and other
			 federally networked laboratories that agree to participate in such a
			 contract, for the provision of laboratory testing services on a
			 fee-for-service basis or on a prepayment or other similar basis. Prior to
			 entering into such a contract with any laboratory in the Laboratory
			 Response Network for Biological Terrorism, the Secretary, the Attorney
			 General, or the head of any other participating Federal agency shall
			 inform the Centers for Disease Control and Prevention.
								2135.Bioforensics capabilities
									(a)Bioforensics analysis centerThere is authorized in the Department a bioforensics analysis center to provide support for law
			 enforcement and intelligence-related investigations and actions to—
										(1)provide definitive bioforensics analysis in support of the executive agencies with primary
			 responsibilities for preventing, deterring, responding to, attributing,
			 and recovering from biological attacks; and
										(2)undertake other related bioforensics activities.
										(b)Payment for servicesThe center shall charge and retain fees to reimburse the cost of any service provided to an
			 executive agency that requested such service.
									(c)Detailee programSubject to the availability of appropriations, the Secretary may implement a program under which
			 executive agencies as considered appropriate by the Secretary provide
			 personnel, on a reimbursable basis, to the center for the purpose of—
										(1)providing training and other educational benefits for such stakeholders to help them to better
			 understand the policies, procedures, and laws governing national
			 bioforensics activities; and
										(2)bolstering the capabilities and information sharing activities of the bioforensics analysis center
			 authorized under subsection (a) with national biosecurity and biodefense
			 stakeholders.
										2136.Metropolitan Medical Response System Program
									(a)In GeneralThe Secretary shall conduct a Metropolitan Medical Response System Program, that shall assist State
			 and local governments in preparing for and responding to public health and
			 mass casualty incidents resulting from acts of terrorism, natural
			 disasters, and other man-made disasters.
									(b)Financial Assistance
										(1)Authorization of grants
											(A)In generalThe Secretary, through the Administrator of the Federal Emergency Management Agency, may make
			 grants under this section to State and local governments to assist in
			 preparing for and responding to mass casualty incidents resulting from
			 acts of terrorism, natural disasters, and other man-made disasters.
											(B)ConsultationIn developing guidance for grants authorized under this section, the Administrator shall consult
			 with the Chief Medical Officer.
											(2)Use of fundsA grant made under this section may be used to support the integration of emergency management,
			 health, and medical systems into a coordinated response to mass casualty
			 incidents caused by any hazard, including—
											(A)to strengthen medical surge capacity;
											(B)to strengthen mass prophylaxis capabilities including development and maintenance of an initial
			 pharmaceutical stockpile sufficient to protect first responders, their
			 families, and immediate victims from a chemical or biological event,
			 including the procurement of home medical kits that are approved pursuant
			 to the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or the
			 Public Health Service Act (42 U.S.C. 201 et seq.), as applicable;
											(C)to strengthen chemical, biological, radiological, nuclear, and explosive detection, response, and
			 decontamination capabilities;
											(D)to develop and maintain mass triage and pre-hospital treatment plans and capabilities;
											(E)for planning;
											(F)to support efforts to strengthen information sharing and collaboration capabilities of regional,
			 State, and urban areas in support of public health and medical
			 preparedness;
											(G)for medical supplies management and distribution;
											(H)for training and exercises;
											(I)for integration and coordination of the activities and capabilities of public health personnel and
			 medical care providers with those of other emergency response providers as
			 well as other Federal agencies, the private sector, and nonprofit
			 organizations, for the forward movement of patients; and
											(J)for such other activities as the Administrator provides.
											(3)Eligibility
											(A)In generalExcept as provided in subparagraph (C), any jurisdiction that received funds through the
			 Metropolitan Medical Response System Program in fiscal year 2009 shall be
			 eligible to receive a grant under this section.
											(B)Additional jurisdictions
												(i)Unrepresented states
													(I)In generalExcept as provided in subparagraph (C), the Administrator may make grants under this section to the
			 metropolitan statistical area with the largest population in any State in
			 which no jurisdiction received funds through the Metropolitan Medical
			 Response Program in fiscal year 2009, or in which funding was received
			 only through another State.
													(II)LimitationFor each of fiscal years 2014 through 2016, no jurisdiction that would otherwise be eligible to
			 receive grants under subclause (I) shall receive a grant under this
			 section if it would result in any jurisdiction under subparagraph (A)
			 receiving less funding than such jurisdiction received in fiscal year
			 2009.
													(ii)Other jurisdictions
													(I)In generalSubject to subparagraph (C), the Administrator may determine that additional jurisdictions are
			 eligible to receive grants under this section.
													(II)LimitationFor each of fiscal years 2014 through 2016, the eligibility of any additional jurisdiction to
			 receive grants under this section is subject to the availability of
			 appropriations beyond that necessary to—
														(aa)ensure that each jurisdiction eligible to receive a grant under subparagraph (A) does not receive
			 less funding than such jurisdiction received in fiscal year 2009; and
														(bb)provide grants to jurisdictions eligible under clause (i).
														(4)Distribution of funds
											(A)In generalThe Administrator shall distribute grant funds under this section to the State in which the
			 jurisdiction receiving a grant under this section is located.
											(B)Pass throughSubject to subparagraph (C), not later than 45 days after the date on which a State receives grant
			 funds under subparagraph (A), the State shall provide the jurisdiction
			 receiving the grant 100 percent of the grant funds, and not later than 45
			 days after the State releases the funds, all fiscal agents shall make the
			 grant funds available for expenditure.
											(C)ExceptionThe Administrator may permit a State to provide to a jurisdiction receiving a grant under this
			 section 97 percent of the grant funds awarded if doing so would not result
			 in any jurisdiction eligible for a grant under paragraph (3)(A) receiving
			 less funding than such jurisdiction received in fiscal year 2009.
											(5)Regional coordinationThe Administrator shall ensure that each jurisdiction that receives a grant under this section, as
			 a condition of receiving such grant, is actively coordinating its
			 preparedness efforts with surrounding jurisdictions, with the official
			 with primary responsibility for homeland security (other than the
			 Governor) of the government of the State in which the jurisdiction is
			 located, and with emergency response providers from all relevant
			 disciplines, as determined by the Administrator, to effectively enhance
			 regional preparedness.
										(c)Performance measuresThe Administrator of the Federal Emergency Management Agency, in coordination with the Chief
			 Medical Officer, and the National Metropolitan Medical Response System
			 Working Group, shall issue performance measures within 1 year after the
			 date of enactment of this section that enable objective evaluation of the
			 performance and effective use of funds provided under this section in any
			 jurisdiction.
									(d)Metropolitan Medical Response System Working Group definedIn this section, the term National Metropolitan Medical Response System Working Group means—
										(1)10 Metropolitan Medical Response System Program grant managers, who shall—
											(A)include 1 such grant manager from each region of the Agency;
											(B)comprise a population-based cross section of jurisdictions that are receiving grant funds under the
			 Metropolitan Medical Response System Program; and
											(C)include—
												(i)3 selected by the Administrator of the Federal Emergency Management Agency; and
												(ii)3 selected by the Chief Medical Officer; and
												(2)3 State officials who are responsible for administration of State programs that are carried out
			 with grants under this section, who shall be selected by the
			 Administrator.
										(e)Authorization of appropriationsThere is authorized to be appropriated $42,000,000 to carry out the program for each of fiscal
			 years 2014 through 2018.
									DRecovery
								2141.Identifying and addressing gaps in recovery capabilities
									(a)Risk assessment
										(1)Tailored risk assessmentThe Secretary, acting through the Under Secretary for Science and Technology and in coordination
			 with the Administrator of the Environmental Protection Agency, shall
			 conduct tailored risk assessments to inform prioritization of national
			 recovery activities for chemical, biological, radiological, and nuclear
			 incidents, to be updated as necessary.
										(2)ConsiderationsIn conducting the risk assessments under paragraph (1), the Secretary shall—
											(A)consult with the Secretary of Health and Human Services, the Secretary of Agriculture, the
			 Secretary of the Interior, the Chairman of the Nuclear Regulatory
			 Commission, and the heads of other relevant Federal departments and
			 agencies;
											(B)consider recovery of both indoor areas and outdoor environments; and
											(C)consider relevant studies previously prepared by other Federal agencies, or other appropriate
			 stakeholders.
											(3)CollaborationUpon completion of the risk assessments required by this section, the Secretary shall provide the
			 findings to the Administrator of the Environmental Protection Agency and
			 heads of other relevant Federal agencies in order to inform ongoing and
			 future work, including research and guidance development, undertaken by
			 those agencies in recovery and remediation from chemical, biological,
			 radiological, or nuclear incidents.
										(b)ResearchThe results of the risk assessment under this section shall inform appropriate Federal research to
			 address the high-risk capability gaps uncovered by each assessment.
									(c)Submission to CongressThe results of each risk assessment shall be submitted to the appropriate congressional committees
			 within 30 days after completion of the assessment.
									2142.Recovery from a chemical, biological, radiological, and nuclear attack or incident
									(a)Establishment of guidanceThe Secretary shall develop and issue guidance for clean-up and restoration of indoor and outdoor
			 areas, including subways and other mass transportation facilities, that
			 have been exposed to chemical, biological, radiological, or nuclear
			 materials. The Secretary shall develop and issue the guidance, within 24
			 months after the date of enactment of this section, in consultation with—
										(1)the Secretary of Agriculture;
										(2)the Secretary of Commerce;
										(3)the Secretary of Education;
										(4)the Secretary of the Interior;
										(5)the Attorney General;
										(6)the Secretary of Labor;
										(7)the Secretary of Transportation;
										(8)the Secretary of Housing and Urban Development;
										(9)the Secretary of Health and Human Services;
										(10)the Secretary of Veterans Affairs;
										(11)the Secretary of the Treasury;
										(12)the Administrator of the Environmental Protection Agency; and
										(13)the Administrator of the Small Business Administration.
										(b)ContentsThe guidance developed under subsection (a) shall clarify Federal roles and responsibilities for
			 assisting State, local, and tribal authorities and include risk-based
			 recommendations for—
										(1)standards for effective decontamination of affected sites;
										(2)standards for safe post-event occupancy of affected sites, including for vulnerable populations
			 such as children and individuals with health concerns;
										(3)requirements to ensure that the decontamination procedures for responding organizations do not
			 conflict;
										(4)requirements that each responding organization uses a uniform system for tracking costs and
			 performance of clean-up contractors;
										(5)maintenance of negative air pressure in buildings;
										(6)standards for proper selection and use of personal protective equipment;
										(7)air sampling procedures;
										(8)development of occupational health and safety plans that are appropriate for the specific risk to
			 responder health; and
										(9)waste disposal.
										(c)Review and revision of guidanceThe Secretary shall—
										(1)not less frequently than once every 2 years, review the guidance developed under subsection (a);
										(2)make revisions to the guidance as appropriate; and
										(3)make the revised guidance available to the Federal Government, State, local, and tribal
			 authorities, nongovernmental organizations, the private sector, and the
			 public.
										(d)Procedures for developing and revising guidanceIn carrying out the requirements of this section, the Secretary shall establish procedures to—
										(1)prioritize issuance of guidance based on the results of the risk assessment under section 2131;
										(2)inventory existing relevant guidance;
										(3)enable the public to submit recommendations of areas in which guidance is needed;
										(4)determine which entities should be consulted in developing or revising the guidance;
										(5)prioritize, on a regular basis, guidance that should be developed or revised; and
										(6)develop and disseminate the guidance in accordance with the prioritization under paragraph (5).
										(e)ConsultationsThe Secretary shall develop and revise the guidance developed under subsection (a), and the
			 procedures required under subsection (d), in consultation with—
										(1)the heads of other Federal departments and agencies that are not required to be consulted under
			 subsection (a), as the Secretary considers appropriate;
										(2)State, local, and tribal authorities; and
										(3)nongovernmental organizations and private industry.
										(f)ReportNot later than 1 year after the date of the enactment of this section, and annually thereafter, the
			 Secretary shall provide appropriate congressional committees with—
										(1)a description of the procedures established under subsection (d);
										(2)any guidance in effect on the date of the report;
										(3)a list of entities to which the guidance described in paragraph (2) was disseminated;
										(4)a plan for reviewing the guidance described in paragraph (2), in accordance with subsection (e);
										(5)the prioritized list of the guidance required under subsection (d)(4), and the methodology used by
			 the Secretary for such prioritization; and
										(6)a plan for developing, revising, and disseminating the guidance.
										2143.Exercises
									(a)In generalTo facilitate recovery from a chemical, biological, radiological, or nuclear attack or other
			 incident involving chemical, biological, radiological, or nuclear
			 materials and to foster collective response to terrorism, the Secretary
			 shall develop exercises in consultation with State, local, and tribal
			 authorities and other appropriate Federal agencies, and, as appropriate,
			 in collaboration with national level exercises, including exercises that
			 address, to the best knowledge available at the time, analysis, indoor
			 environmental cleanup methods, and decontamination standards, including
			 those published in the guidance issued under section 2142.
									(b)Lessons learned for national level exercisesThe Secretary shall provide electronically, to the maximum extent practicable, lessons learned
			 reports to each designated representative of State, local, and tribal
			 jurisdictions and private sector entities that participate in National
			 Level Exercises of the Department. Each lessons learned report shall be
			 tailored to convey information on that exercise that could be leveraged to
			 enhance preparedness and response..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end the following new
			 items:
					
						
							Title XXI—WEAPONS OF MASS DESTRUCTION PREVENTION AND PREPAREDNESS
							Subtitle A—Prevention 
							Sec. 2101. Weapons of mass destruction intelligence and information sharing.
							Sec. 2102. Risk assessments.
							Sec. 2103. National Export Enforcement Coordination.
							Sec. 2104. Communication of threat information.
							Sec. 2105. Individual and community preparedness for chemical, biological, radiological, and
			 nuclear attacks.
							Subtitle B—Protection
							Sec. 2121. Detection of biological attacks.
							Sec. 2122. Rapid biological threat detection and identification at ports of entry.
							Sec. 2123. Evaluating detection technology.
							Sec. 2124. Domestic implementation of the Global Nuclear Detection Architecture.
							Subtitle C—Response
							Sec. 2131. First responder guidance concerning chemical, biological, radiological, and nuclear
			 attacks.
							Sec. 2132. Integrated plume modeling for collective response.
							Sec. 2133. Establishment of the system assessment and validation for emergency responders (SAVER)
			 program.
							Sec. 2134. Payment for laboratory response services.
							Sec. 2135. Bioforensics capabilities.
							Sec. 2136. Metropolitan Medical Response System Program.
							Subtitle D—Recovery
							Sec. 2141. Identifying and addressing gaps in recovery capabilities.
							Sec. 2142. Recovery from a chemical, biological, radiological, and nuclear attack or incident.
							Sec. 2143. Exercises..
				(c)Conforming amendmentSection 316 of the Homeland Security Act of 2002 (6 U.S.C. 195b), and the item relating to such
			 section in section 1(b) of such Act, are repealed.
				(d)Metropolitan Medical Response Program review
					(1)In generalThe Administrator of the Federal Emergency Management Agency, the Chief Medical Officer of the
			 Department of Homeland Security, and the National Metropolitan Medical
			 Response System Working Group shall conduct a review of the Metropolitan
			 Medical Response System Program authorized under section 2136 of the
			 Homeland Security Act of 2002, as added by this section, including an
			 examination of—
						(A)the extent to which the program goals and objectives are being met;
						(B)the performance metrics that can best help assess whether the Metropolitan Medical Response System
			 Program is succeeding;
						(C)how the Metropolitan Medical Response System Program can be improved;
						(D)how the Metropolitan Medical Response System Program complements and enhances other preparedness
			 programs supported by the Department of Homeland Security and the
			 Department of Health and Human Services;
						(E)the degree to which the strategic goals, objectives, and capabilities of the Metropolitan Medical
			 Response System Program are incorporated in State and local homeland
			 security plans;
						(F)how eligibility for financial assistance, and the allocation of financial assistance, under the
			 Metropolitan Medical Response System Program should be determined,
			 including how allocation of assistance could be based on risk;
						(G)implications for the Metropolitan Medical Response System Program if it were managed as a
			 contractual agreement; and
						(H)the resource requirements of the Metropolitan Medical Response System Program.
						(2)ReportNot later than 1 year after the date of enactment of this Act, the Administrator and the Chief
			 Medical Officer shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the results of the review
			 under this section.
					(3)ConsultationThe Administrator of the Federal Emergency Management Agency shall consult with the Secretary of
			 Health and Human Services in the implementation of paragraph (1)(E).
					(4)DefinitionIn this subsection the term National Metropolitan Medical Response System Working Group has the meaning that term has in section 2136 of the Homeland Security Act of 2002, as added by
			 this section.
					302.Enhancing laboratory biosecurity
				(a)Federal Experts Security Advisory Panel
					(1)Panel
						(A)EstablishmentThe President shall establish a permanent advisory panel to be known as the Federal Experts
			 Security Advisory Panel to make technical and substantive recommendations
			 on biological agent and toxin security.
						(B)MembershipThe members of the Panel—
							(i)shall consist of the voting members appointed under subparagraph (D) and the nonvoting members
			 appointed under subparagraph (E); and
							(ii)except as provided in subparagraph (E), shall each be an official or employee of the Federal
			 Government.
							(C)Co-ChairsThe voting members of the Panel appointed under clauses (i), (v), and (vi) of subparagraph (D)
			 shall serve jointly as the Co-Chairs of the Panel.
						(D)Voting membersThe voting members of the Panel shall consist of 1 voting representative of each of the following
			 Government entities, appointed (except with respect to the National
			 Security Council) by the head of the respective entity:
							(i)The Department of Agriculture.
							(ii)The Department of Commerce.
							(iii)The Department of Defense.
							(iv)The Department of Energy.
							(v)The Department of Health and Human Services.
							(vi)The Department of Homeland Security.
							(vii)The Department of Justice.
							(viii)The Department of Labor.
							(ix)The Department of State.
							(x)The Department of Transportation.
							(xi)The Department of Veterans Affairs.
							(xii)The Environmental Protection Agency.
							(xiii)The National Security Council, which shall be represented by the Special Assistant to the President
			 for Biodefense.
							(xiv)The Office of the Director of National Intelligence.
							(xv)Any other department or agency designated by the Co-Chairs.
							(E)Nonvoting membersThe nonvoting members of the Panel shall consist of—
							(i)such additional representatives of the Government entities listed in subparagraph (D) as may be
			 appointed by the heads of the respective entities; and
							(ii)a representative of the public health laboratory community or biological laboratory community (or
			 both).
							(F)Administrative supportThe Secretary of Health and Human Services shall provide to the Panel such facilities, staff, and
			 support services as may be necessary for the Panel to carry out its
			 responsibilities under paragraph (2).
						(2)ResponsibilitiesNot later than 6 months after the date of the enactment of this section, the Panel shall, with
			 respect to biological agent and toxin security, deliver to the Secretaries
			 of Agriculture, Health and Human Services, and Homeland Security plurality
			 recommendations, including any statements of dissent, concerning—
						(A)the designation as highest risk of that subset of biological agents and toxins listed pursuant to
			 section 351A(a)(1) of the Public Health Service Act (42 U.S.C. 262a(a)(1))
			 that presents the greatest risk of deliberate misuse with significant
			 potential for mass casualties or devastating effects to the economy,
			 informed by—
							(i)any biological or bioterrorism risk assessments conducted by the Department of Homeland Security
			 and relevant assessments by other agencies; and
							(ii)determinations made by the Secretary of Homeland Security pursuant to section 319F–2(c)(2)(A) of
			 such Act (42 U.S.C. 247d–6b(c)(2)(A));
							(B)the development of a set of minimum risk-based prescriptive laboratory security performance
			 standards based on the risk at the lowest level, allowing for enhancements
			 as risk increases;
						(C)the establishment of appropriate standards and practices to improve vetting and monitoring of, and
			 ensure reliability of, personnel with access to highest risk biological
			 agents and toxins at facilities registered under section 351A(d) of the
			 Public Health Service Act (42 U.S.C. 262a(d));
						(D)the establishment of appropriate practices for physical security and cyber security for facilities
			 that possess highest risk biological agents or toxins;
						(E)standards for training of laboratory personnel in security measures;
						(F)other emerging policy issues relevant to the security of biological agents and toxins;
						(G)adequacy of information sharing protocols with biodefense and biosecurity stakeholders; and
						(H)any other security standards determined necessary.
						(b)Revision of rules and regulations
					(1)Proposed rulesThe Secretaries of Health and Human Services and Agriculture, in coordination with the Secretary of
			 Homeland Security, no later than 1 year after the date of receipt of
			 recommendations under subsection (a)(2), shall, as appropriate, propose
			 rules under section 351A of the Public Health Service Act (42 U.S.C. 262a)
			 establishing security standards and procedures that are specific to
			 highest risk biological agents and toxins.
					(2)Final rulesThe Secretaries of Health and Human Services and Agriculture, in coordination with the Secretary of
			 Homeland Security, no later than 24 months after the date of the enactment
			 of this section, shall promulgate final rules described in paragraph (1).
					(c)Coordination of Federal oversightTo ensure that the Federal Government provides for comprehensive and effective oversight of
			 biological agents and toxins security, the heads of the Government
			 entities listed in subsection (a)(1)(D) shall for facilities in which the
			 entity supports biological agent or toxin laboratory activities and by no
			 later than 6 months after the submission of recommendations under
			 subsection (a)(2), develop and implement a plan for the coordination of
			 biological agents and toxins security oversight that—
					(1)articulates a mechanism for coordinated inspections of and harmonized administrative practices for
			 facilities registered under section 351A(d) of the Public Health Service
			 Act (42 U.S.C. 262a(d)), pursuant to subsection (d) of this section; and
					(2)ensures consistent and timely identification and resolution of biological agents and toxins
			 security and compliance issues.
					(d)Common inspection proceduresThe heads of the entities listed in subsection (a)(1)(D) shall coordinate or consolidate laboratory
			 inspections and ensure that such inspections are conducted using a common
			 set of inspection procedures across such entities in order to minimize the
			 administrative burden on such laboratory.
				(e)Inspection reportsAny inspection report resulting from an inspection described in paragraph (1) shall be available
			 to—
					(1)each Federal agency that supports biological agent or toxin laboratory activities at the laboratory
			 that is the subject of the inspection report; and
					(2)the laboratories that are the object of inspection.
					(f)Laboratory biosecurity information sharing
					(1)Federal sharingThe Secretaries of Health and Human Services and Agriculture shall—
						(A)develop a process for sharing of information pertaining to biological agents and toxins with
			 agencies that support biological agent or toxin laboratory activities,
			 that identifies the purpose for sharing, and a mechanism for securing,
			 such information;
						(B)share relevant information pertaining to biological agents and toxins, including identification of
			 laboratories possessing highest risk biological agents and toxins, and
			 compliance issues with the Secretary of Homeland Security; and
						(C)share relevant information pertaining to biological agents and toxins, including identification of
			 laboratories possessing highest risk biological agents and toxins, with
			 appropriate State, local, and tribal government authorities, including law
			 enforcement authorities and emergency response providers.
						(2)Classified and sensitive informationThe Secretaries of Agriculture and Health and Human Services shall ensure that any information
			 disseminated under this section is handled consistently with—
						(A)the authority of the Director of National Intelligence to protect intelligence sources and methods
			 under the National Security Act of 1947 (50 U.S.C. 401 et seq.) and
			 related procedures or similar authorities of the Attorney General
			 concerning sensitive law enforcement information;
						(B)section 552a of title 5, United States Code (commonly referred to as the Privacy Act of 1974); and
						(C)other relevant laws.
						(g)DefinitionsIn this section:
					(1)The terms biological agent and toxin refer to a biological agent or toxin, respectively, listed pursuant to section 351A(a)(1) of the
			 Public Health Service Act (42 U.S.C. 262(a)(1)).
					(2)The term highest risk means, with respect to a biological agent or toxin, designated as highest risk as described in
			 subsection (a)(2)(A).
					(3)The term Panel means the Federal Experts Security Advisory Panel under subsection (a).
					(4)The term State, local, and tribal has the same meaning that term has in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).
					303.DefinitionsSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by adding at the end the
			 following new paragraphs:
				
					(19)The term Intelligence Community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
					(20)The term national biosecurity and biodefense stakeholders means officials from the Federal, State, local, and tribal authorities and individuals from the
			 private sector who are involved in efforts to prevent, protect against,
			 respond to, and recover from a biological attack or other biological
			 incidents that may have serious health or economic consequences for the
			 United States, including wide-scale fatalities or infectious disease
			 outbreaks..
			304.Dual-use terrorist risks from synthetic biology
				(a)Sense of CongressIt is the sense of Congress that the field of synthetic biology has the potential to facilitate
			 enormous gains in fundamental discovery, public health, and
			 biotechnological applications, but that it also presents inherent dual-use
			 homeland security risks that must be managed.
				(b)Assessment of riskNot less frequently than once every two years, the Secretary of Homeland Security, acting through
			 the Under Secretary for Science and Technology, shall undertake a risk
			 assessment of the dual-use and other risks associated with synthetic
			 biology.
				(c)Establishment of guidanceNot later than six months after the date of the enactment of this Act, the Secretary shall develop
			 and provide to the heads of all departments and agencies that fund life
			 sciences research, guidance on compliance with United States laws, arms
			 control agreements to which the United States is a party or signatory, and
			 individual department and agency policy, including consideration of—
					(1)best practices for establishing a department or agency process that achieves compliance for
			 department or agency research, development, or acquisition projects in the
			 life sciences;
					(2)the types of projects that should be assessed;
					(3)at what stage or stages such projects should be assessed; and
					(4)means for preventing the release of homeland or national security information.
					(d)Research and developmentBased upon the findings of the risk assessment undertaken in accordance with subsection (b), the
			 Under Secretary may conduct research into the risks and ways to mitigate
			 such risks of synthetic biology, including—
					(1)determining the current capability of synthetic nucleic acid providers to effectively differentiate
			 a legitimate customer from a potential terrorist or other malicious actor;
					(2)determining the current capability of synthetic nucleic acid providers to effectively screen orders
			 for sequences of homeland security concern; and
					(3)making recommendations regarding screening software, protocols, and other remaining capability gaps
			 uncovered by such risk assessment.
					305.Dissemination of information analyzed by the Department to State, local, tribal, and private
			 entities with responsibilities relating to homeland securitySection 201(d)(8) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies of State and all that follows and inserting to State, local, tribal, and private entities with such responsibilities, and, as appropriate, to
			 the public, in order to assist in preventing, deterring, or responding to
			 acts of terrorism against the United States..
			IVPublic Health Matters
			401.Sense of Congress regarding Federal coordination on medical countermeasuresIt is the sense of Congress that—
				(1)10 years after the terrorist attacks of September 11, 2001, and 7 years after enactment of the
			 Project BioShield Act of 2004 (Public Law 108–276), coordination among
			 Federal agencies involved in activities relating to researching,
			 developing, and acquiring medical countermeasures still needs improvement;
			 and
				(2)aggressive action should be taken by the Department of Health and Human Services (in particular,
			 the heads of the National Institutes of Health, the Biomedical Advanced
			 Research and Development Authority, the Centers for Disease Control and
			 Prevention, and the Food and Drug Administration), the Department of
			 Homeland Security, and the Department of Defense to foster greater
			 coordination with respect to such activities, including adoption of an
			 interagency agreement that sets forth the relative areas of responsibility
			 with respect to establishing medical countermeasure requirements and
			 researching, developing, and acquiring medical countermeasures to meet
			 those requirements.
				402.National Medical Countermeasure Dispensing StrategyTitle III of the Public Health Service Act is amended by inserting after section 319F–4 (42 U.S.C.
			 247d–6e) the following:
				
					319F–5.National Medical Countermeasure Dispensing Strategy
						(a)DefinitionsIn this section—
							(1)the term dispense means to provide medical countermeasures to an affected population in response to a threat or
			 incident; and
							(2)the term medical countermeasure means a qualified countermeasure (as defined in section 319F–1(a)(2)).
							(b)Strategy
							(1)In generalThe Secretary, in coordination with the Secretary of Homeland Security, the Secretary of
			 Agriculture, and other appropriate Federal agencies, shall develop,
			 implement, and, as appropriate, periodically update a National Medical
			 Countermeasure Dispensing Strategy to enhance preparedness and collective
			 response to a terrorist attack on humans or animals with any chemical,
			 biological, radiological, or nuclear material, that delineates Federal,
			 State, and local responsibilities.
							(2)ConsiderationsThe strategy shall be sufficiently flexible to meet the unique needs of different communities,
			 including first responders, and shall consider—
								(A)a variety of options for dispensing medical countermeasures, including to individuals, schools,
			 universities, hospitals, and elderly care facilities;
								(B)post-incident requirements for emergency use authorizations before countermeasures can be
			 distributed legally;
								(C)the inclusion of locally held caches of countermeasures in event-specific authorizations covering
			 federally held countermeasures of the same type; and
								(D)distribution to the public of home medical kits for personal stockpiling purposes, within 30 days
			 after a domestic or international bioterrorist attack resulting in human
			 infection.
								(c)CoordinationThe Secretary shall coordinate with the Administrator of the Federal Emergency Management Agency,
			 State, local, and tribal authorities, representatives from the private
			 sector, and nongovernmental organizations on the National Medical
			 Countermeasures Dispensing Strategy.
						(d)ReportNot later than 1 year after the date of the enactment of this section, the Secretary shall submit
			 the National Medical Countermeasures Dispensing Strategy to the
			 appropriate congressional committees..
			403.National pre-event vaccination and antimicrobial dispensing policy review
				(a)RequirementThe Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security
			 and the Secretary of Agriculture, shall review the adequacy of domestic
			 vaccination and antimicrobial dispensing policy, guidance, and information
			 provided to the public in light of any known terrorist risk of a
			 biological attack or other phenomena that may have serious health
			 consequences for the United States, including wide-scale fatalities or
			 infectious disease outbreaks including outbreaks associated with the avian
			 flu. In carrying out the review under this section, the Secretary shall
			 consider—
					(1)terrorism risk assessments under section 2102 of the Homeland Security Act of 2002, as amended by
			 this Act, and material threat assessments and determinations under the
			 Project Bioshield Act of 2004 (Public Law 108–276) and the amendments made
			 by that Act;
					(2)reports on global trends and intelligence produced by the Office of the Director of National
			 Intelligence and the Intelligence Community regarding biological threats;
					(3)the availability of federally provided vaccines and antimicrobials to dispense to first responders
			 and the public, on a voluntary basis, in anticipation of a biological
			 attack;
					(4)applicability of Federal shelf-life extension programs to locally held stockpiles of medical
			 countermeasures, to the extent that information on local stockpiles is
			 available;
					(5)making expiring products available to appropriate international organizations or foreign partners
			 once the requests of domestic stakeholders have been fulfilled;
					(6)the implications of pre-event vaccination and antimicrobial dispensing to livestock; and
					(7)mechanisms to increase coordination between the Strategic National Stockpile established under
			 section 319F–2 of the Public Health Service Act (42 U.S.C. 247D–6b) and
			 the National Veterinary Stockpile that would enhance vaccination and
			 dispensing capabilities.
					(b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall report to the appropriate congressional committees on
			 the review required by subsection (a), together with any recommendations
			 relating to the availability of domestic vaccine and antimicrobials for
			 disbursing to the public and voluntary immunization by first responders.
				404.Management of short shelf life vaccine and antimicrobial stockpilesThe Secretary of Health and Human Services shall make available surplus vaccines and
			 antimicrobials, and vaccines and antimicrobials with short shelf lives,
			 from the strategic national stockpile under section 319F–2(a) of the
			 Public Health Service Act (42 U.S.C. 247d–6b(a)) to State, local, and
			 tribal first responders, including health care responders, for
			 administration to such responders who voluntarily consent to such
			 administration, and shall—
				(1)establish any necessary logistical and tracking systems to facilitate making such vaccines and
			 antimicrobials so available; and
				(2)distribute disclosures regarding associated risks to end users.
				405.Material threat determinations reviewsSection 319F–2(c)(2)(A) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2)(A)) is
			 amended—
				(1)in clause (i), by striking and at the end;
				(2)by redesignating clause (ii) as clause (iii);
				(3)by inserting after clause (i) the following:
					
						(ii)establish criteria for the issuance of a material threat determination;;
				(4)in clause (iii), as so redesignated, by striking the period at the end and inserting ; and; and
				(5)by adding at the end the following:
					
						(iv)review and reassess determinations under clause (iii) to determine whether agents continue to
			 present a material threat against the United States population sufficient
			 to affect national security and homeland security..
				406.Background checksSection 351A(e)(3)(A) of the Public Health Service Act (42 U.S.C. 262a(e)(3)(A)) is amended by
			 adding at the end the following: In identifying whether an individual is within a category specified in subparagraph (B)(ii)(II),
			 the Attorney General shall consult with the Secretary of Homeland
			 Security, the Secretary of Defense, and the Secretary of State to
			 determine whether these officials possess any information relevant to the
			 identification of such an individual by the Attorney General..
			407.State, local, and tribal definedIn this title, the term State, local, and tribal has the same meaning that term has in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).
			VForeign Relations Matters
			501.International engagement to enhance biodefense and laboratory biosecurityThe Secretary of State, in consultation with the Special Assistant to the President for Biodefense,
			 and the heads of appropriate Federal agencies, shall, as appropriate—
				(1)support efforts of other countries to establish and build capacity to effectively implement
			 legislation criminalizing the development or use of biological weapons or
			 acts of bioterrorism;
				(2)engage other countries and international nongovernmental entities to develop and establish common
			 standards, guidance, and best practices for actions relevant to preventing
			 acts of bioterrorism and the illicit use of life sciences;
				(3)support the efforts of other countries to enhance biosecurity and safety practices at laboratories
			 and other facilities with materials that could be used in biological
			 weapons or in an act of bioterrorism;
				(4)promote the development and adoption of international guidance for the safety and security of
			 high-risk pathogens and toxins; and
				(5)promote information sharing relating to threats and best practices between the intelligence
			 community, Federal law enforcement, and international law enforcement and
			 security officials.
				502.International collaboration and information sharing relating to biosecurityThe Secretary of State, in consultation with the Secretary of Homeland Security, the Secretary of
			 Agriculture, the Secretary of Health and Human Services, and the heads of
			 other appropriate Federal agencies, shall, as appropriate—
				(1)support efforts in other countries and regions to develop mechanisms and capabilities for reporting
			 to United Nations organizations validated data on biological attacks or
			 other phenomena that may have serious health consequences for the United
			 States, including wide-scale fatalities or infectious disease outbreaks;
				(2)engage other Federal and nongovernmental entities and other countries to advance awareness and
			 understanding of the risk posed by information derived from the life
			 sciences that has the potential for misuse to cause harm, and advance
			 recommendations on how best to address such risk;
				(3)engage such entities and countries to promote greater awareness and understanding of the global
			 availability of and access to life science technologies and materials; and
				(4)promote the development and use of mechanisms for reporting, preserving, and sharing data on
			 Federal programs and investments in international scientific,
			 agricultural, medical, and public health collaborations in support of
			 efforts to enhance global biosecurity.
				503.Interagency task force on best practices for global biopreparedness
				(a)Sense of CongressIt is the sense of Congress that preparedness for a chemical, biological, radiological, or nuclear
			 incident must be undertaken not only domestically but also
			 internationally. Specifically, there is a need for a global preparedness
			 architecture for such an event. Congress supports efforts to provide an
			 international forum for discussion of key health security policies with
			 international dimensions, and the establishment of a formal United States
			 interagency task force to develop best practices and recommendations for
			 implementation of a global preparedness architecture could enhance global
			 preparedness.
				(b)Establishment of task forceThe Secretary of State shall convene and lead an interagency task force to examine—
					(1)the state of global biopreparedness for a major biological event;
					(2)necessary components of a global biopreparedness architecture that would advance international
			 health security, including considerations of—
						(A)risk assessments;
						(B)prevention;
						(C)protection;
						(D)regional stockpiling of medical countermeasures, including considerations of—
							(i)security of the stockpile;
							(ii)preservation of the stockpile through effective detection and diagnosis, shelf life extension
			 programs, and other means;
							(iii)delivery planning; and
							(iv)legal considerations for implementing such an architecture;
							(E)response and attribution;
						(F)other elements that should be a component of such an architecture; and
						(G)obstacles to implementing such an architecture;
						(3)best practices for preparedness based on lessons learned from domestic efforts to address the above
			 issues, and that may be applicable internationally;
					(4)activities undertaken through the National Intelligence Strategy for Countering Biological Threats
			 developed under section 202 and the International Health Regulations 2005,
			 as well as other activities deemed relevant by the task force; and
					(5)the utility of working through existing international forums as a mechanism for distributing this
			 information to the international community.
					(c)MembershipMembers of the task force shall include representatives from—
					(1)the Department of Homeland Security;
					(2)the Department of Health and Human Services, including the Centers for Disease Control and
			 Prevention;
					(3)the Department of Agriculture;
					(4)the Department of Defense;
					(5)the Department of Justice;
					(6)the Department of State;
					(7)the Director of National Intelligence;
					(8)other Federal departments and agencies, as determined appropriate by the Secretary; and
					(9)national biosecurity and biodefense stakeholder community, including from the pharmaceutical and
			 biotechnology industries, and the diagnostic laboratory community, as
			 determined by the Secretary.
					(d)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to
			 the appropriate congressional committees a report on the findings of the
			 task force established under this section.
				504.Biological and Toxin Weapons ConventionThe Secretary of State shall—
				(1)promote confidence in effective implementation of and compliance with the Convention on the
			 Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on their Destruction
			 (commonly referred to as the Biological and Toxin Weapons Convention) by the States party to the Convention by promoting transparency with respect to legitimate
			 activities and pursuing compliance diplomatically to address concerns;
				(2)promote universal membership in the Convention;
				(3)develop an action plan for increasing international adherence to the Convention; and
				(4)ensure that United States participation in Convention meetings is broadly inclusive of
			 representatives of relevant Federal departments and agencies.
				
